Honorable W. G. Woods, Jr.             Opinion No. C-280
County Attorney
Liberty County                         Re:   Whether it is the duty
Liberty, Texas                               of the County or Dia-
                                             trlct Attorney to repre-
                                             sent individual petition-
                                             ers in alcoholism commlt-
                                             ment cases under Article
Dear Mr. Woods:                              5561c, V.C.S.

        You requested an opinion of this office on the following
question:
               “Is there a duty upon a County or
           District Attorney to represent an
           individual petitioner, not acting for
           a governmental agency, who files a
           petition under authority of Article
           5561c,  v. c.s., asking that an alco-
           holic person be remanded for treat-
           ment to the custody of the Texas
           Commission on Alcoholism.”
        Article 5,   Section 21, Texas Constitution, provides
as follows:
              “A County Attorney, for counties in
           nhlch there Is not a resident Criminal
           District Attorney, shall be elected by
           the qualified voters of each county,
           who shall be commissioned by the Gover-
           nor, and hold his office for the term
           of four years. In case of vacancy the
           Commissioners Court of the county shall
           have the power to appoint a County
           Attorney until the next general elec-
           tion. The County Attorneys shall repre-
          ,sent the State in all cases in the Dis-
           trict and inferior courts in their res-
          pective counties; but if any county
           shall be included In a district In
           which there shall be a District Attor-
          y,t
           ne
                              -1341-
                                                                  .




Honorable W. G. Woods, Jr., Page 2 (Opinion No. c-280)


           Attorneys and County Attorneys shall
           In such counties be regulated by the
             glslature. The Legislature may
           p:ovid for the election of District
           AttornEya in such districts, as may
           be deemed necessary, and shall hold
           office for a term of four years, and
           until their successors have quali-
           fled." (Emphasis supplied.)
        Section 1 of Article 5561~ of Vernon's Civil Statutes,
which provides for the care and treatment of alcoholica, sets
forth the purposes of the Act and states:
                   .Alcoholi.smis hereby recog-
           nized aa an Illness and a public health
           problem affecting the general welfare
           and the economy of the State.
           It is hereby declared that the &&e-
           dure for commitment of alcoholics as
           hereinafter provided for is not puni-
           tive but Is a committal for treatment
           of an illness affecting not only the
           individual but the public welfare as
           well."
        The emergency clause of the Act in question   states,
in part:
              II     and the fact that the State's
           faci&i&    are not adequate to treat and
           rehabilitate alcoholics; and the fact
           that there is no public problem more



           gency.   . .-."(&mphasis     supplied.)
        Section 9 of the Act provides for the remand of an
alcoholic to the Commission on alcoholism for treatment, when
It has been properly shown to the Court, upon petition filed
by the alleged alcoholic's husband, wife, child, mother,
father, next of kin, next friend, or the county health officer,
that such person Is an alcoholic. Section 12 provides that
the judge of the Court, upon finding a person guilty of a
misdemeanor, which violation resulted from such person's
chronic and habitual use of alcohol, may remand such person,
if over eighteen years of age, to the Commission for care and
treatment, in lieu of the imposition of the sentence.

                               -1342-
Honorable W. G. Woods, Jr., Page 3 (Opinion No. 280)


        Article 5561~ clearly reveals that the State of Texas
is an interested party in the care and treatment of alcoholics.
As the Constitution provides that the County and District
Attorneys shall represent the State In all cases in the courts,
it is our opinion that it Is the duty of such officials to
represent the State In alcoholism commitment cases, In ans-
wer to your specific question, as worded, we are unable to
find a constitutional or statutory provision that places a
duty upon a county or dist~rictattorney to represent private
Individuals In Court.

                       SUMMARY

              Under the provisions of the Act on Alcohol-
        ism (Article 5561.~2 of Vernon's Civil Statutes) it
        is the duty of county and district attorneys to
        represent the interest of the State of Texaa in
        alcoholic commitment cases. It is not ,&he duty
        of such officials to represent private individuals
        in Court.
                             Yours very truly,
                             WAGGONER CARR
                             Attorney General of Texas


                       By:




                             Assistant

SK,GCC/JP
APPROVED:
OPINION COMMITTEE,
W..V. Geppert, Chairman
Jerry Brock
George Gray
Lonnie Zwiener
Arthur Sandlln
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone             -1343-